NOT DESIGNATED FOR PUBLICATION

                                             No. 121,807

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           SIMON S. GARCIA,
                                              Appellant,

                                                   v.

                                           STATE OF KANSAS,
                                               Appellee.


                                    MEMORANDUM OPINION


        Appeal from Lyon District Court; W. LEE FOWLER, judge. Opinion filed December 4, 2020.
Affirmed.


        Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, for appellant.


        Amy L. Aranda, first assistant county attorney, Marc Goodman, county attorney, and Derek
Schmidt, attorney general, for appellee.


Before ARNOLD-BURGER, C.J., POWELL and GARDNER, JJ.


        PER CURIAM: Following the denial of his direct appeal challenging his conviction,
Simon S. Garcia filed his current K.S.A. 60-1507 motion, alleging error by the district
court and ineffective assistance of both trial and appellate counsel. After holding a full
evidentiary hearing, the district court denied the motion, which Simon now appeals.
Finding no error by the district court, we affirm.




                                                   1
                        FACTUAL AND PROCEDURAL BACKGROUND


Underlying Criminal Case


       Garcia was charged with one count of trafficking contraband, marijuana or its
active ingredient THC, in a correctional institution and one count of trafficking
contraband, a pipe, in a correctional institution. Frederick Meier was appointed to
represent Garcia.


       Prior to trial, Meier filed a motion to withdraw as Garcia's counsel. At the hearing
on this motion, Meier informed the district court that Garcia had requested Meier file a
motion to withdraw based on a belief that communications had broken down because
Garcia wished for Meier to file several pretrial motions that Meier deemed legally
inappropriate. Meier candidly told the district court he had not communicated his legal
opinion to Garcia on his requested motions in advance of the motions deadline that came
and passed and, rather than talk with his client, he simply did not file the requested
motions. Ultimately, the district court denied this motion.


       Following the hearing on the motion to withdraw, the district court held three
additional pretrial hearings at which Garcia was present. At the first of these hearings,
Meier advised the district court that he and Garcia were "back on track." Garcia did not
challenge that statement, nor did he voice any concerns with Meier's representation at any
of the subsequent pretrial hearings.


       The case proceeded to trial, which revealed the following facts.


       On January 11, 2013, the Lyon County Jail received a tip from an inmate's
girlfriend that the detention officers felt warranted investigation. Detention Officer Amy
Michaels testified she and Detention Officer Kale Schankie followed up on the call by


                                              2
checking the inmate's cell. The inmate whose girlfriend called in the tip was not in his
cell, but three other inmates were present. When Michaels opened the door, she saw
Garcia, Christopher Meza, and Marqus Moya in the cell, and there was a smell of a burnt
substance.


       Garcia, Meza, and Moya were removed from the cell and moved to booking by
another detention officer in order to be searched. When Michaels arrived in booking,
Meza and Moya were sitting in chairs and Garcia was in a holding cell. Michaels went to
turn off the water to the toilet in the holding cell, but before she could accomplish this
task she heard the toilet flush.


       Schankie testified that as the officers walked into the cell, Meza was standing
inside the cell against the wall, Moya was standing against the bed, and Garcia was
standing right inside the door in front of the desk facing towards Meza. Schankie saw
Garcia set something on the desk, and he also smelled a burnt odor which, based on his
training and experience, he associated with marijuana. The officers removed the inmates
from the cell and began to pat them down. During this pat-down Meza dropped
something on the ground that looked like a ball of tissue wrapped in plastic.


       Schankie then took the inmates to booking and conducted strip searches of Meza
and Moya. During the strip searches he witnessed a green tint on the tops of Meza's and
Moya's tongues. Schankie stated that Michaels went to turn off the water to the toilet in
the holding cell where Garcia was being held. However, before the water could be shut
off, Schankie saw Garcia spit something into the toilet, but he could not see what it was.


       Detention Officer Caleb Rhodes assisted in patting down Moya and conducted the
strip search of Garcia. Rhodes testified that Garcia complied with the search until he was
asked to open his mouth. Garcia clenched his jaw shut and refused. Garcia was asked
several times to open his mouth, but he just shook his head every time. He was then


                                              3
placed into a holding cell, and Rhodes asked to have the water in the cell turned off. As
Rhodes turned away, he heard the toilet flush and turned back around just as Garcia was
dropping something from his mouth into the flushing toilet.


       Detention Officer Michael Wessell corroborated the detention officers'
testimonies. He stated Schankie picked up and handed him the wadded-up piece of tissue
covered in plastic on the floor, which Wessell then secured inside a latex glove. Wessel
photographed items found in the cell, including what appeared to be a hand rolled
marijuana cigarette on the desk and ashes and a plastic smoking device on the floor.
Wessel had the items tested by the Kansas Bureau of Investigation for THC, and the
items tested positive.


       Meza testified for the State that Garcia came into his cell and asked if Meza and
Moya wanted to get high. After Meza said yes, Garcia took a piece of toilet paper out of
his waist band; it was a rolled joint. Meza stated he and Garcia began to smoke the
marijuana out of a pipe, but Moya did not smoke. After less than five minutes, the jail
staff came into the cell.


       Garcia testified in his own defense. He stated he stopped by Meza's cell to look at
some pictures Meza had received the previous day and, after a couple of minutes, the
detention officers entered. Garcia testified he never touched the marijuana cigarette or the
pipe, but he refused to open his mouth during the strip search because he was mad and it
was a "messed-up situation." He claimed he did not have anything to hide by not opening
his mouth and he had candy in his mouth, which was what he spit into the toilet.


       The jury found Garcia guilty of Count 1, trafficking contraband, marijuana or its
active ingredient THC, in a correctional institution and not guilty of Count 2, trafficking
contraband, a pipe, in a correctional institution. The district court sentenced him to 130
months in prison.


                                             4
       Garcia appealed his conviction and sentence, and another panel of this court
affirmed. See State v. Garcia, No. 112,397, 2015 WL 9455582, at *9 (Kan. App. 2015)
(unpublished opinion). Garcia filed a petition for review with the Kansas Supreme Court,
which was denied on February 17, 2017. 305 Kan. at 1254. The mandate was issued on
March 3, 2017.


K.S.A. 60-1507 Motion and Hearing


       On November 13, 2017, Garcia filed a habeas corpus motion pursuant to K.S.A.
2019 Supp. 60-1507. The district court appointed counsel to Garcia and granted counsel
leave to file an amended petition on his behalf. In that amended petition, Garcia raised
the following issues: (1) The district court erred in not conducting a sufficient inquiry
regarding Garcia's claim of dissatisfaction with his counsel; (2) his trial counsel, Meier,
was ineffective for failing to make an adequate inquiry regarding the possible existence
of exculpatory video tapes in possession of the Lyon County Jail; and (3) his direct
criminal appeal counsel was ineffective for failing to brief the alleged insufficiency of the
inquiry into Meier's motion to withdraw and Meier's failure to request the jail videos.
Garcia believed the videos would rebut the trial testimony of the detention officers and
would show Schankie could not have seen Garcia inside the cell.


       The district court held an evidentiary hearing on the motion. Captain Brian
Anstey, the Lyon County Detention Center Administrator, testified that in 2013, when the
above events transpired, the detention center maintained video surveillance of various
areas within the facility, including the "pods" or cell blocks and adjoining "day rooms."
There were approximately 60 cameras placed throughout the entire facility that recorded
video with no audio. One camera was mounted approximately 12 to 15 feet up on the
wall in the day room area of each pod, and this single camera panned back and forth for
the purpose of monitoring the inmates in the day room and common area of the pod.
Because the cell doors opened into the day room, the cameras could potentially capture 1


                                              5
to 2 feet inside the bottom tier of cells, where Garcia was, when the cell doors were open
but would not capture anything towards the back of the cell or behind the wall adjacent to
the cell door. Anstey did not know the rate at which each camera panned but believed the
cameras panned slow enough that events occurring in one area of the pod could be
missed. Anstey testified the video system recorded to three DVRs, but these DVRs and
the videos saved on them were overwritten every four to eight weeks because of their
storage capacity. Anstey did not know to which DVR the camera that captured Garcia's
pod was connected and, thus, could not testify to exactly how quickly the video would
have been overwritten. He testified that copies of video recordings could be preserved if a
request to do so was made prior to the video being overwritten. Anstey could not find a
written request for preservation of the video in question, and phone inquiries for the
preservation of video were not documented by jail staff in 2013.


       Meier, Garcia's trial counsel, also testified. Meier recalled contacting the
prosecutor of Garcia's case about the video, and the prosecutor informed him the video
would not have captured the interior portions of the cell. Meier then contacted Anstey,
who confirmed the prosecutor's assertion. Because the video would not have shown the
interior of the cell, Meier did not believe the video could be useful to the defense and did
not pursue it any further. Meier discussed the video's lack of evidentiary value with
Garcia prior to trial.


       Meier testified he received an Inmate Communication Form (ICF) from Garcia on
March 19, 2013, requesting that Meier file a motion in limine to keep out Garcia's
criminal history at trial, a motion to suppress statements and evidence, and a motion to
modify his bond. The ICF did not mention obtaining the jail video or other discovery
matters. Meier found the requested motions to be legally inappropriate and declined to
file them. Specifically, Meier believed the motions to be frivolous because the State was
not intending to introduce Garcia's prior convictions; Garcia had made no incriminating
statements; the seizure of the evidence was legally sound; and Meier had previously


                                              6
made several oral motions to modify Garcia's bond, all of which were denied. As
discussed, Meier did not tell Garcia why he did not file the requested motions, and,
shortly after a pretrial hearing, he received an ICF from Garcia asking him to withdraw as
Garcia's counsel. The district court denied the motion to withdraw, and Meier and Garcia
continued to work together without issue.


       Meier testified that his trial strategy was to deny Garcia had possessed the
contraband and Garcia had simply walked in on Meza and Moya smoking in the cell. The
defense focused on discrediting Meza, who had received a favorable plea agreement in
exchange for his testimony against Garcia. Meier believed Meza had initially accepted
responsibility for the marijuana but later recanted, implicated Garcia, and struck a plea
deal with the State. Meier testified he intended to demonstrate Meza's culpability by
drawing attention to the fact Meza and Moya had "green tongues," which is an indicator
of recent marijuana use; where the marijuana and other contraband were found in the cell;
and Garcia's location that made it impossible for Garcia to have possessed it.


       Finally, Meier testified that during trial an inconsistency arose between Schankie's
trial testimony and his preliminary hearing testimony about his position at the door. At
the pretrial hearing Schankie testified he opened the door to the cell, but at trial both he
and Michaels testified they opened the door. This led to a discrepancy about which
officer opened the cell door, which Meier illuminated during cross-examination. Meier
testified that at that point during the trial he realized that while the video would not have
captured the inside of the cell, it might have shown the officers' positions at the cell door.
But by the time of the trial, the video was no longer available. Nevertheless, Meier
believed it was speculative the video would have captured Schankie's line of sight into
the cell.


       Garcia also testified at the evidentiary hearing. He recalled speaking with Meier
about the jail video and Meier telling him it would not show the inside of the cell. Garcia


                                              7
believed he told Meier prior to trial about the inconsistency in the officers' statements and
their positions at the cell door. Garcia became dissatisfied with Meier at some point due
to Garcia's belief that Meier was not communicating with him since Meier did not
explain why he did not file Garcia's requested motions. Garcia admitted that following
the hearing on Meier's motion to withdraw, Meier attempted to repair their
communications and explained why the motions were not appropriate to file. After Meier
explained his decisions on the motions, Garcia and Meier met in preparation for trial.


       Garcia testified that he was dissatisfied with the district court's inquiry into the
reasons for Garcia's request that Meier withdraw because he was not given an opportunity
to discuss the motions Garcia believed Meier should have filed. Garcia never told his
appellate counsel about his dissatisfaction with the district court's inquiry into the motion
to withdraw.


       After presentation of the evidence had concluded, counsel made arguments to the
district court. Garcia's attorney waived the argument that appellate counsel had been
ineffective. The district court denied Garcia's motion in a ruling from the bench as well as
via a written journal entry. The district court found there had been an extensive cross-
examination of all the witnesses by Meier, including pointing out the discrepancy as to
which detention officer opened the cell door. The district court emphasized that one of
the officers did not testify at the preliminary hearing, so the discrepancy regarding which
officer opened the door was not known to Meier until the testimony at trial. The district
court continued,


               "Who opened the door first really does not provide much evidence that indicated
       that the line of sight of Mr. Schankie would be somehow different or obstructed simply
       because somebody else opened the door. And Mr. Schankie was cross examined about
       that and arguments were made to the jury about what can be seen and not seen. And the
       jury chose to believe Mr. Schankie, even though they were advised that Ms. Michaels
       opened the door first. So, I don't see that as a real issue in this case."


                                                      8
Significantly, the district court determined that Anstey's testimony regarding the video
established it would not have shown the incident inside the cell. As a result, the district
judge concluded, "I don't think that would have been very helpful, other than to confirm
whether Mr. Schankie or Ms. Michaels was correct on who opened the actual door."


       The district court went on to apply the ineffective assistance of counsel standard,
and concluded,


       "[T]he Court is of the opinion that the failure to request the video after being advised of
       what the video showed would not rise to the level of ineffective assistance of counsel.
       And, in fact, once the video—once it was determined at preliminary hearing or
       afterwards that there was—there was a difference, the video probably did not exist
       anyway so there would have been nothing to request."


       The district court also found Meier's failure to file the requested motions was not
ineffective because they were not legally appropriate. Finally, the district court found
Garcia's claim that the trial court's failure to adequately inquire into his dissatisfaction
with Meier was a trial error that should have been raised on direct appeal. The district
court denied Garcia's motion.


       Garcia now timely appeals.


     DID THE DISTRICT COURT ERR IN DENYING GARCIA'S K.S.A. 60-1507 MOTION?


       On appeal, Garcia claims the district court erred in denying his 60-1507 motion.
Specifically, he argues Meier was ineffective for failing to obtain the video from the jail
because the jury would have reached a different verdict if it had been able to view the
video. Significantly, Garcia has not briefed any of the other issues he raised before the
district court. Thus, we deem those other issues waived or abandoned and will only
consider the jail video issue. See State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018).

                                                    9
       It is well known that the district court has three options when handling a K.S.A.
2019 Supp. 60-1507 motion:


       "'(1) The court may determine that the motion, files, and case records conclusively show
       the prisoner is entitled to no relief and deny the motion summarily; (2) the court may
       determine from the motion, files, and records that a potentially substantial issue exists, in
       which case a preliminary hearing may be held. If the court then determines there is no
       substantial issue, the court may deny the motion; or (3) the court may determine from the
       motion, files, records, or preliminary hearing that a substantial issue is presented
       requiring a full hearing.' [Citation omitted.]" Sola-Morales v. State, 300 Kan. 875, 881,
       335 P.3d 1162 (2014).


       The standard of review depends on which of these options a district court uses.
300 Kan. at 881. Here, the district court denied Garcia's 60-1507 motion after a full
evidentiary hearing. After such a hearing, the district court must issue "findings of fact
and conclusions of law on all issues presented." Supreme Court Rule 183(j) (2020 Kan.
S. Ct. R. 223). We review the district court's findings of fact to determine whether they
are supported by substantial competent evidence and are sufficient to support the district
court's conclusions of law. Our review of the district court's ultimate conclusions of law
is de novo. Fuller v. State, 303 Kan. 478, 485, 363 P.3d 373 (2015).


       To prevail on a claim of ineffective assistance of counsel, "a criminal defendant
must establish (1) the performance of defense counsel was deficient under the totality of
the circumstances, and (2) prejudice, i.e., that there is a reasonable probability the jury
would have reached a different result absent the deficient performance." Sola-Morales,
300 Kan. at 882 (relying on Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674, reh. denied 467 U.S. 1267 [1984]). Judicial scrutiny of counsel's
performance in a claim of ineffective assistance is highly deferential and requires
consideration of all the evidence before the judge or jury. The reviewing court must
strongly presume counsel's conduct fell within the broad range of reasonable professional


                                                    10
assistance. State v. Butler, 307 Kan. 831, 852-53, 416 P.3d 116 (2018). To establish
prejudice, the defendant must show a reasonable probability that, but for counsel's
deficient performance, the outcome of the proceeding would have been different, with a
reasonable probability meaning "'a probability sufficient to undermine confidence in the
outcome.'" State v. Kelly, 298 Kan. 965, 970, 318 P.3d 987 (2014).


       Under Strickland, 466 U.S. at 697: "If it is easier to dispose of an ineffectiveness
claim on the ground of lack of sufficient prejudice, which we expect will often be so, that
course should be followed." Therefore, we will begin with the second step of the inquiry:
Assuming without deciding that trial counsel should have obtained the jail video, did his
failure to do so prejudice Garcia?


       Regarding his required prejudice showing, Garcia only asserts "had Mr. Meier
obtained the video that there was a reasonable possibility that it would have reve[a]led
evidence that would have led to [a] different outcome." This bare assertion is not enough
to sustain Garcia's burden. Garcia alleges the video would have called into question what
the officers would have been able to see upon entering the cell. However, at the time the
discrepancy was discovered as to which officer opened the door—some five months after
the incident—the video was already lost due to the jail's routine maintenance procedures.
In fact, the video was likely already erased at the time of the pretrial hearing, which
occurred approximately 11 weeks after the incident in the jail cell.


       Importantly, the discrepancy as to which officer opened the door was highlighted
at trial by Garcia's counsel, who argued it led to doubt as to what could have been
observed in the cell. But had the video been obtained, it only would have shown which
officer opened the cell door, and the jury found this discrepancy to be inconsequential.
Additionally, the video would have only shown a few feet into the cell, not the officers'
line of sight into the cell. Using the jury's verdict as a guide, the discrepancy in who
opened the cell door was immaterial to the jury's verdict, and, therefore, Garcia fails to


                                             11
meet his burden showing he was prejudiced by his counsel's actions. The district court's
denial of Garcia's 60-1507 motion was supported by substantial competent evidence, and
those findings of fact sufficiently supported its conclusions of law. There was no error.


       Affirmed.




                                            12